Citation Nr: 1619123	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for the service-connected lumbar spine arthritis with degenerative disc disease and scoliosis (low back disability), in excess of 20 percent from February 2009 to August 6, 2010, and in excess of 40 percent from December 1, 2010.  

2.  Entitlement to a temporary total rating due to treatment requiring convalescence for left foot 5th digit exostectomy.  


REPRESENTATION

The Veteran is represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and September 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied service connection for a left foot condition and entitlement to a temporary total rating based on convalescence for surgery on the left foot 5th digit, and denied an increased rating in excess of 10 percent for the service-connected low back disability.  

In November 2012, the Board remanded the issue of entitlement to service connection for a left foot 5th digit callus with postoperative exostectomy residuals for issuance of a statement of the case, and remanded the remaining issues of an increased rating for the low back disability and entitlement to a temporary total rating for the left foot 5th digit surgery for outstanding VA treatment records and a VA examination and opinion.  

A statement of the case regarding the left foot 5th digit callus, with postoperative exostectomy residuals was issued in March 2015, and the Veteran did not perfect the appeal; therefore, the February 2009 rating decision became final, and the Board does not have jurisdiction over the issue of service connection for a left foot 5th digit callus, status post exostectomy.  38 C.F.R. §§ 3.104, 20.202, 20.302 (2015). 

In a January 2014 rating decision, the RO made a finding of clear and unmistakable error regarding the rating for the service-connected low back disability, and granted an increased rating of 20 percent for the low back disability, effective November 9, 2004, and granted a temporary total rating for convalescence for low back surgery from August 6, 2010 to December 1, 2010, and a 40 percent rating from December 1, 2010.  

In March 2015, a VA examination and opinion and additional VA treatment records were obtained; therefore, the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).

A September 2011 rating decision denied an increased rating in excess of
20 percent for left lower extremity radiculopathy L5 nerve root distribution, with intermittent left foot drop.  Within one year of the rating decision, the Veteran was afforded a June 2012 VA examination, which diagnosed severe left lower extremity radiculopathy, showing some of the criteria for a higher, 40 percent rating under Diagnostic Code 8620, 38 C.F.R. § 4.124a, for the service-connected radiculopathy.  As new and material evidence regarding an increased rating for the left lower extremity radiculopathy has been received, the September 2011 rating decision has not become final; therefore, the Board must refer the claim for an increased rating for left lower extremity radiculopathy to the Agency of Original Jurisdiction (AOJ) for readjudication.  38 C.F.R. § 3.156 (2015).  


FINDINGS OF FACT

1.  From February 27, 2009 to August 6, 2010, the low back disability was manifested by painful motion, spasms, and guarding with abnormal gait and scoliosis.  

2.  From February 27, 2009 to August 6, 2010, the low back disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees of less or favorable anklyosis of the entire thoracolumbar spine.  

3.  From December 1, 2010, the low back disability was manifested by pain and forward flexion limited to 23 degrees.  

4.  From December 1, 2010, the low back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

5.  A left foot 5th digit exostectomy was performed on October 16, 2008 requiring one month of convalescence.  

6.  The Veteran is not service connected for the left foot 5th digit callus, status postoperative exostectomy.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for the low back disability from February 27, 2009 to August 6, 2010 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 	 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an increased rating for the low back disability in excess of 
40 percent from December 1, 2010 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);	 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a total temporary rating for convalescence following the left foot 5th digit exostectomy have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A temporary total rating is a form of increased rating.  

The duty to notify was satisfied in November 2008 and June 2009 letters to the Veteran sent prior to the initial adjudications of the claim and notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2009, December 2010, June 2012, and March 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment.    

The Veteran was afforded an opportunity to testify before a Veterans Law Judge; however, the Veteran withdrew the hearing request in a December 2011 written statement.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 	 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Rating the Low Back Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered and found that "staged ratings" for the periods from February 27, 2009 to August 6, 2010, from August 6, 2010 to December 1, 2010, and from December 1, 2010 are warranted.  

The Veteran is currently in receipt of a 20 percent rating from February 27, 2009 to August 6, 2010, a temporary total (100 percent) rating from August 6, 2010 to December 1, 2010, and a 40 percent rating from December 1, 2010 for the service-connected low back disability under Diagnostic Code 5242, 38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than
 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
 




Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran generally contends that she is entitled to an increased rating for the low back disability.  The Veteran stated that the lumbar pain is constant, with flare ups occurring twice a week, brought on by walking or sitting too long.  The Veteran reports favoring the right leg due to the back pain that radiates down the left leg.  The Veteran also reports that the back disability impacts the ability to work as she is unable to walk any distances, has limited ability to walk up stairs, and a lifting restriction of no more than 15 pounds.  See December 2010, June 2012 VA examination reports.

After review of all the evidence, both medical and lay, the Board finds that for the period from February 27, 2009 to August 6, 2010, the low back disability has not been manifested by limitation of forward flexion to less than 30 degrees or favorable ankylosis of the thoracolumbar spine to warrant a higher, 40 percent rating for the low back disability.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  

In July 2009, the Veteran was afforded a VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported constant throbbing pain of the lumbar spine, with flare ups approximately 1-2 times per month lasting for 4 days.  The Veteran denied bladder or bowel complaints.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  The VA examiner reported that the Veteran does not have a normal gait and stance, and the Veteran cannot walk unaided.  The VA examiner diagnosed scoliosis and reported guarding and tenderness, but opined that the guarding is not severe enough to result in the abnormal gait and scoliosis.  The Veteran had forward flexion from 0 to 
90 degrees, and a combined range of motion of 255 degrees.  The VA examiner reported there is objective evidence of pain during active motion, and objective evidence of pain following repetitive motion.  The VA examiner did not diagnosis ankylosis.  

Based on the above, the Board finds that from February 27, 2009 to August 6, 2010, the low back disability has been manifested by painful motion, guarding, and spasms with abnormal gait and scoliosis that more nearly approximates the criteria for a 20 percent rating.  Additionally, the Board finds that the criteria for a higher, 40 percent rating have not been met or more nearly approximated for this period as the Veteran had forward flexion from 0 to 90 degrees, and does not have a diagnosis of ankylosis.  

The Board has additionally considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  Review of VA treatment records, private treatment records, VA examinations, and lay statements do not indicate that the Veteran experiences incapacitating episodes that require treatment and bedrest prescribed by a physician as a result of the service-connected low back disability during this time period; therefore, the criteria for an increased rating in excess of 
40 percent under Diagnostic Code 5243 have not been met or more nearly approximated from February 27, 2009 to August 6, 2010.  38 C.F.R. § 4.71a.  

From August 6, 2010 to December 1, 2010, the Veteran is in receipt of a temporary total (100 percent) rating for convalescence resulting from a low back surgery; therefore, no higher rating can be assigned for this time period on appeal.  

From December 1, 2010, the Board finds that the low back disability has been manifested by painful motion with forward flexion limited to 20- 23 degrees, which more nearly approximates the criteria for a 40 percent rating.  The Board additionally finds that from December 1, 2010, the low back disability has not been manifested by unfavorably ankylosis of the entire thoracolumbar spine to warrant an increased rating in excess of 40 percent.  

In December 2010, after the August 2010 back surgery, the Veteran was afforded a VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported constant pain radiating down her left leg, fatigue, decreased motion, stiffness, weakness, and muscle spasms, with weekly flare-ups lasting for hours, brought on by prolonged standing, sitting, or lifting.  The Veteran reported being bedbound during exacerbations.  The VA examiner reported the Veteran has had incapacitating episodes approximately 4 times in the past year.  Forward flexion was limited to 23 degrees, and the VA examiner did not diagnosis ankylosis.  

In June 2012, the Veteran was afforded another VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported constant lumbar pain with flare-ups approximately twice a week, brought on by walking or sitting for too long.  At that time, the Veteran had forward flexion limited to 
35 degrees, with pain beginning at 20 degrees.  The VA examiner did not diagnosis ankylosis.  

Based on the evidence, both medical and lay, the Board finds that from December 1, 2010, the low back disability more nearly approximates the criteria for a 
40 percent rating based on limitation of forward flexion to 30 degrees or less, as pain during forward flexion begins at 20 degrees.  The Board additionally finds that from December 1, 2010, the criteria for an increased rating of 50 percent have not been met or more nearly approximated as the evidence does not demonstrate, and the Veteran does not assert, that the Veteran has unfavorable ankylosis of the thoracolumbar spine.  The VA examiner noted that the Veteran had not experienced incapacitating episodes due to the low back disability.  

The Board has again considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes from December 1, 2010.  Review of VA treatment records, private treatment records, VA examinations, and lay statements indicate that the Veteran had 4 incapacitating episodes in 2010; however, under 38 C.F.R. 	 § 4.71a, incapacitating episodes that have a total duration of less than one week will receive a noncompensable (0 percent) rating.  Therefore, the criteria for an increased rating in excess of 40 percent under Diagnostic Code 5243 have not been met or more nearly approximated.  38 C.F.R. § 4.71a.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the hemorrhoids and low back disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  	 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that, for the entire rating period from February 27, 2009, the symptomatology and impairment caused by the low back disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, and limitation of motion due to pain, causing difficulty walking, sitting, and standing.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment, and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) 	 (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 
45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for a higher rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the low back disability renders her unemployable, but rather the evidence of record demonstrates the Veteran currently is working.  See June 2012 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.



Temporary Total Ratings based on Convalescence 

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30. Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 	 38 C.F.R. § 4.30(a).   Review of VA treatment records show that the Veteran underwent left foot surgery on October 16, 2008, and submitted a letter from the treating physician indicating the Veteran will be able to return to work on November 17, 2008.   

Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.  The Veteran is service connected for left foot neuroma from April 17, 2012, and left lower extremity radiculopathy of the L5 nerve root distribution with intermittent left foot drop from July 29, 1996.  As stated above, the Veteran is not service connected for the left foot 5th digit callus with postoperative exostectomy residuals as the February 2009 rating decision became final as the Veteran did not timely perfect the appeal following the March 2015 statement of the case.  

In March 2015, the Veteran was afforded a VA examination to help assess the nature and etiology of the left foot 5th digit callus exostectomy.  At that time, the VA examiner opined the left foot 5th digit callus surgery was less likely than not related to the service-connected left lower extremity radiculopathy based on the fact that the Veteran is diabetic (which is nonservice-connected) and studies show that individuals with diabetes are more likely to develop bone spurs in the feet because of impaired sensation.  The VA examiner noted the Veteran had a diabetic foot examination with abnormal sensation in both feet, so reasoned that the bony growth was more likely caused by the nonservice-connected diabetes.  As the opinion was based on the Veteran's medical history and the examiner fully explained the opinion with supporting rationale, the Board finds this opinion to be of high probative value.  

Throughout the course of the appeal, the Veteran asserts that the surgery for the left foot 5th digit callus is related to the service-connected left lower extremity radiculopathy.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2). 

The only evidence suggesting relationship between the left foot 5th digit callus exostectomy and the service-connected radiculopathy consists of the Veteran's general contentions.  The etiology of the left foot 5th digit callus, especially as claimed as related to the left lower extremity radiculopathy, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship between bony growths and nerve impairments.  Such opinion relating radiculopathy to boney growths would require specialized knowledge of the known complications of radiculopathy (derived from scientific studies), knowledge of other causes and risk factors of bony growths, and knowledge of factors that differentiate boney growths caused by radiculopathy from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran, under the particular facts of this case, to be competent to provide evidence of an etiological nexus between lower extremity radiculopathy and the left foot 5th digit callus.  Therefore, the criteria for a temporary total rating for the left foot 5th digit callus status post exostectomy as secondary to the left lower extremity radiculopathy have not been met.  38 C.F.R. § 4.30.  

Furthermore, the Veteran is not service connected for the left foot 5th digit callus; therefore, the October 2008 convalescence following the left foot 5th digit exostectomy cannot be granted a temporary total rating as secondary to the left foot 5th digit callus.  Additionally, the Veteran was not service connected for the left foot neuroma until April 17, 2012, three and a half years after the October 16, 2008 left foot surgery; thus service-connection was not established at the time of the surgery.  Therefore, the Board finds that the criteria for a temporary total rating based on convalescence are not met for the convalescence period following the October 16, 2008 left foot surgery.  For this reason, the Board finds that a temporary total rating for the convalescence period following the October 2008 left foot surgery as secondary to a left foot 5th digit callus or left foot neuroma must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim lacking legal merit based on uncontested facts is to be denied as lacking legal merit, not giving rise to dispute as to facts in the case). 


ORDER

An increased rating for the low back disability in excess of 20 percent from February 2009 to August 6, 2010, and in excess of 40 percent from December 1, 2010 is denied.  

A temporary total rating due to treatment requiring convalescence is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


